Citation Nr: 1813242	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-09 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for right wrist degenerative joint disease 
(DJD).

2. Entitlement to service connection for right wrist carpal tunnel syndrome.

3. Entitlement to service connection for a right shoulder disability, to include as secondary to a right wrist disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran service connection for a right wrist disability; as well as a December 2012 rating decision that denied service connection for right wrist DJD, right wrist carpal tunnel syndrome, and a right shoulder disability secondary to a right wrist disability.

This matter was previously remanded by the Board in November 2015 and May 2017. The Board finds that there has been substantial compliance with its remand directives, and the appeal is now properly before the Board on appeal. See Stegal v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A right wrist DJD disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

2. A right wrist carpal tunnel syndrome disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

3. A right shoulder disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease or to a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right wrist DJD disability has not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2. The criteria for service connection for a right wrist carpal tunnel syndrome disability has not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 

3. The criteria for service connection for a right shoulder disability, to include as secondary to a right wrist disability, has not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As noted in the Introduction, the Board remanded this matter in November 2015 and May 2017. The Board specifically remanded this matter to afford the Veteran a VA examination to determine the etiology of the Veteran's right wrist and right shoulder disabilities, and to obtain all of the Veteran's service treatment records, to include sick/morning reports and SGO reports. Accordingly, the Veteran was afforded a VA examination of his wrist and shoulder disabilities in January 2016. The RO also requested the sick/morning reports for the Veteran's battalion and SGO records. Of record are July 2017 and August 2017 negative responses to the RO's request for the Veteran's SGO records. Additionally, of record is a July 2017 response to the RO's request for SGO records, which states, "record is fire related and there are no STRs or SGOs." Similarly, in response to the RO's request for morning reports from the Veteran's battalion, a negative response was received in October 2017. The Veteran was notified of the unavailability of his service treatment records, to include SGO records, and was informed how to submit the records or additional records to further the claim.

Therefore, VA satisfied its duty to notify and assist, and the RO has substantially complied with the Board's remand directives. See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Stegall, 11 Vet. App. at 268. The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection

In general, service connection may be granted for disability or injury incurred in, or aggravated by, active military service. See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service. See 38 C.F.R. § 3.303 (d) (2016); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can be service-connected on a secondary basis if proximately due to, or the result of, a service-connected condition. See 38 C.F.R. § 3.310 (a) (2016). In order to establish entitlement to service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable. 38 C.F.R. § 3.310 (a) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For certain chronic disorders, to include DJD and carpal tunnel syndrome, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected. See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a) (2017). When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is an alternative means of establishing presumed service connection with respect to one of the listed chronic diseases. Competent medical evidence is required, unless non-expert evidence is competent to identify the existence of the condition. See 38 C.F.R. § 3.303 (b) (2017).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant. See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017). A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). For a claim to be denied on the merits, a preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As the Veteran's service treatment records are unavailable, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened. Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records. Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

Although the Board notes the three separate claims for service connection, the Board will discuss the claims together below, as the Veteran, in pertinent part, asserts that his right wrist and right shoulder disabilities originate from the same incident/ injury in-service.

As for the first prong of entitlement to service connection, a current disability, the Veteran has a current diagnosis of DJD of the bilateral wrists, with the right wrist diagnosed in 2001 (see January 2016 VA examination); a current diagnosis of right carpal tunnel syndrome, with a diagnosis in August 1992 (see August 1992 private treatment record and January 2016 VA examination); and a current diagnosis of DJD of the bilateral shoulders, with a diagnosis in 2016 (see January 2016 VA examination). Therefore, the first prong of service connection for all three service connection claims are satisfied.

As for the second prong of entitlement to service connection, an in-service incurrence or aggravation of a disease or injury, the Veteran asserts that he slipped and fell backwards on his right wrist and shoulder during service. See August 2010 Statement; September 2015 Videoconference Hearing Testimony. The Veteran explained that he shattered some bone in his wrist, saw a doctor, and was put in a cast. See id. The Veteran asserts that he later had trouble with carpal tunnel in his right wrist and that he underwent surgery, as well as surgery to strengthen the grip of his right hand and wrist. See August 2010 Statement.

As discussed above, the Veteran's service treatment records are unavailable due to a fire. However, the Board notes that in addition to the Veteran's assertions, buddy statements have been submitted that corroborate the Veteran's in-service wrist injury and cast. In a March 2014 statement, the Veteran's brother-in-law, G. R. C., stated that the Veteran married his sister in February 1958, and that he remembers the Veteran breaking his wrist during field training, with his wrist/ arm in a cast during a family event in February 1958. Moreover, in May 2011and March 2014 statements by the Veteran's wife, E. J. C., she states that she witnessed him wearing a cast on his arm after an injury in service, and that the injury occurred in the last part of December 1957 and first part of January 1958. Given the Veteran's assertions, along with the lay statements of record, the Board finds the Veteran credible as to his experiences in service and concedes the Veteran's asserted right wrist injury in service. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, this matter turns on the third prong, whether there is a nexus between the claimed in-service injuries and the current disabilities. 

The Veteran was afforded a VA examination of his right wrist and shoulder in January 2016. The examiner reviewed the Veteran's claims file, noted the Veteran's assertions, and examined the Veteran in person. The VA examiner noted an occupational history that includes carpentry, inventory control, and a corrections officer. While acknowledging the lay statements of record and the use of casting to treat the Veteran's in-service right wrist injury, the VA examiner noted the lack of medical evidence that would allow him to determine whether a right wrist injury occurred in service, the nature of any right wrist injury, or if there was a pre-existing right wrist condition. The Board finds that the issue of a pre-existing right wrist condition has not been raised by the record and is not pertinent to this claim.

After examining the Veteran in person and reviewing the Veteran's assertions and medical history, the VA examiner opined that the Veteran's right wrist DJD disability, the Veteran's right wrist carpal tunnel syndrome, and the Veteran's right shoulder disability, were "not at least as likely as not" incurred in, caused by, or during the Veteran's service. 

Pertaining to the Veteran's right wrist disability the VA examiner clearly set-forth the Veteran's assertions of an injury in service and treatment with a cast, but states that casting is not limited to a fracture or partial fracture. Therefore, the VA examiner noted the absence of in-service treatment records, and stated that "without knowing the injury it is impossible without speculation to determine if it is possible it could have contributed to the current right wrist condition." Yet, the Board notes that the VA examiner ultimately came to a conclusion as to the etiology of the Veteran's right wrist DJD and supported his medical opinion with probative medical evidence. Specifically, the VA examiner reported the following:
"early wrist X-rays did not show evidence of previous injury or fracture, and since the wrist condition is bilateral and symmetrical requiring the same treatment, since current VAE X-rays indicate widespread bilateral DJD of the hand unlikely to be explained by trauma, especially since the Veteran reports no trauma to the left wrist, it is unlikely the right wrist DJD condition is explained by an in-service event or injury."
The VA examiner ultimately found that the "majority of evidence does not support a nexus" linking an in-service event or injury to the current right wrist DJD disability.

Pertaining to the Veteran's right wrist carpal tunnel syndrome, the VA examiner opined that it is not at least as likely as not that the Veteran's right wrist carpal tunnel syndrome incurred in or is otherwise related to the Veteran's service. The VA examiner noted a review of the Veteran's assertions and medical history, and explained the following:
"If the in-service right wrist injury did occur, with partial fracture, as evidenced by verbal history of bone chips, it is more than likely the nerve condition [carpal tunnel syndrome] CTS would have developed before 1992, including symptoms which were reported to start about 1990, and therefore, does not support that the right nerve condition CTS is related to an in-service right wrist injury." 
Moreover the VA examiner added that carpal tunnel syndrome is a known complication of surgery for SLAC, but notes that the carpal tunnel syndrome occurred before the diagnosis of the right wrist DJD/ SLAC. The VA examiner concluded that the Veteran's right wrist carpal tunnel syndrome is "unlikely to be related to the right wrist condition."

Last, pertaining to the Veteran's right shoulder disability, the VA examiner clearly set-forth the Veteran's assertions of an injury in service, noted a review of the Veteran's medical history, and examined the Veteran in person. Again, while acknowledging the lay statements of record, the VA examiner noted the lack of medical evidence that would allow him to determine whether a right shoulder injury occurred in service or if there was a pre-existing right shoulder condition. The Board finds that the issue of a pre-existing right shoulder condition has not been raised by the record and is not pertinent to this claim.

After a review of the medical and lay evidence of record and after performing an in-person examination, the VA examiner opined that it is not at least as likely as not that the Veteran's right shoulder disability was incurred in or caused by the Veteran's service. Moreover, the VA examiner opined that it is not at least as likely as not that the Veteran's right shoulder disability was either caused by or aggravated by either of the Veteran's wrist disabilities. However, as decided herein, the Veteran's right wrist disabilities are not service-connected, and therefore, the second prong of service connection on a secondary basis cannot be met. See Wallin v. West, 11 Vet. App. 509, 512 (1998). Thus, the Veteran's asserted claim for service connection of his right shoulder disability on a secondary basis must be denied. 

Turning to the issue of direct service connection for the Veteran's right shoulder disability, the VA examiner provided the following rationale in support of his opinion:
"Since the condition is bilateral, and there is no evidenced or verbal histories of left shoulder trauma, since the Veteran reports a robust post-military occupational history, evidence does not support a traumatic etiology of the shoulder DJD. The most likely etiology is degenerative changes of aging, and therefore is unlikely to be related to an in-service event or injury."
Additionally, the VA examiner noted that the Veteran's right shoulder condition was diagnosed after the Veteran underwent surgery for his carpal tunnel syndrome, and the Veteran's right elbow joint between the right shoulder and wrist had normal range of motion upon private treatment in October 2001. 

The Board finds the January 2016 VA examiner's opinions to be probative as they relate to all three service-connection claims. The VA examiner noted the Veteran's assertions and medical history, and ultimately provided medical opinions that are well supported by the medical evidence of record and medical knowledge. To the extent that the examiner noted area of speculation, the law provides that service connection may not be based on a resort to speculation or remote possibility. 38 C.F.R. § 3.102 (2017); Obert v. Brown, 5 Vet. App. 30, 33 (1993). Additionally, the Board finds that while the VA examiner set-forth his journey from the facts to conclusion and, in doing so, noted areas of speculation, the VA examiner eventually came to the above cited conclusions after weighing the lay and medical evidence of record. 

In this case, the VA examiner's ultimate opinions are grounded in a review of the pertinent medical history and are supported by an explanation linking the data to the conclusion reached, which enables the Board to make fully informed decisions when considered in conjunction with the evidence of record. See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012)). Moreover, the Board notes that although the Veteran's service treatment records are unavailable, the threshold for allowance of a claim is not lowered and the need for probative nexus evidence causally relating the current disability at issue to service is not eliminated. Russo v. Brown, 9 Vet. App. 46 (1996). 

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). The Board also has a duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). The Board acknowledges that the Veteran is competent to give evidence about what he experiences. See Layno v. Brown, 6 Vet. App. 465 (1994). However, to the extent that the Veteran associates his experiences in service with his current disabilities, the Board notes that the Veteran is not competent to provide a medical etiology for his diagnosed right wrist DJD, shoulder disability, and right wrist carpal tunnel syndrome. The Veteran is a layperson, and lacks the required medical knowledge and training necessary to form an opinion on a relationship between his experiences in service and his current disability. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). This is not a situation where a direct, observable cause and effect relationship is evident through application of the five senses. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Therefore, the Board attributes the medical evidence of record significant probative weight, and finds that the weight of the evidence is against the Veteran's claims.

Concerning the presumption in favor of chronic diseases and continuity of symptomatology, the preponderance of the evidence is also against a finding that the disability manifested either in-service or within the first post-service year. Id; 38 C.F.R. §§ 3.303 (b), 3.307; Walker, 708 F.3d 1331. As noted in the medical evidence of record, the Veteran's DJD of the right wrist was diagnosed in 2001 (see January 2016 VA examination), the Veteran's right wrist carpal tunnel syndrome was diagnosed in August 1992 (see August 1992 private treatment record and January 2016 VA examination), and the Veteran's DJD of the bilateral shoulders was diagnosed in 2016 (see January 2016 VA examination). The Board notes that an August 2014 wrist conditions disability benefits questionnaire (DBQ) is of record, and reports a diagnosis of a right wrist injury in 1957 and arthritis of the hand is noted to have a date of diagnosis as "years" without a specific date. However, the examiner appears to have reported such dates of diagnoses/ injury based on the Veteran's assertions of his in-service injury, as specific post-service treatment records are not referenced. Moreover, post-service treatment records do not indicate pain or the presence of a right wrist or right shoulder disability within the first year post-service. See 38 C.F.R. § 3.303 (b) (2017). 

Additionally, when the fact of chronicity in service is not adequately supported, service connection may be established by a showing of continuity of symptomatology after discharge. See 38 C.F.R. § 3.303 (b) (2017). The Veteran has reported continuity since service. To the extent that the Veteran contends he has experienced symptoms in his right wrist and right shoulder since service, the Board initially notes that he is competent to report such symptoms. See Jandreau, 492 F.3d at 1377. However, after a review of the record in its entirety, the Board does not find the Veteran's assertions as to his continued symptomatology to be credible. Considering the probative medical evidence noted above, the Board does not find evidence of continued symptomatology since service. As previously discussed, the Veteran's DJD of the right wrist was first diagnosed in 2001, and the probative medical evidence reports that the early X-rays do not indicate previous injury or fracture. Additionally, with regard to the Veteran's asserted continued symptomatology of the right wrist carpal tunnel syndrome, the Veteran was first diagnosed in August 1992 with symptoms first reported in 1990, 32 years after service. Last, pertaining to the Veteran's right shoulder disability, the Veteran was recently diagnosed with DJD of his right shoulder, and the probative evidence of record indicates a robust post-military occupational history with signs of aging, and normal range of motion between the right shoulder and wrist upon private treatment in 2001. Accordingly, the Board finds that continuity of symptomatology is not shown.

In summary, after considering the medical and lay evidence of record, the Board finds that the preponderance of the probative evidence of record weighs against the Veteran's claims for service connection of the Veteran's right wrist DJD disability, the Veteran's right wrist carpal tunnel syndrome disability, and the Veteran's right shoulder disability.  As such, the claims must be denied.  


ORDER

Entitlement to service connection for right wrist degenerative joint disease (DJD) is denied.

Entitlement to service connection for right wrist carpal tunnel syndrome is denied.

Entitlement to service connection for a right shoulder disability, to include as secondary to a right wrist disability, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


